Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the previous office action, dated March 31, 2021, has been received and entered into the record. By way of this response, Applicant has amended claims 1-5, 17, and 23, and introduced new claims 32-34. 
	Claims 1-11, 17-18, 20-23, 25-26, and 32-34 are therefore under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 17-18, 20-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cancers overexpressing CD 19 such as pediatric acute lymphoblastic leukemia (pedALL), does not reasonably provide enablement for the treatment of any and all types of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Applicant's arguments have been considered but are not found persuasive. As stated in the previous office action, the specification, while being enabling for cancers overexpressing CD19 such as pediatric acute lymphoblastic leukemia (pedALL), does not reasonably provide enablement for the treatment of any and all types of cancer. 
For example, Applicant's specification lists pancreatic cancer as one possible type of cancer (page 17). Pancreatic cancer is highly lethal, and existing therapies only offer a modest benefit at best, as evidenced by Kotteas et al. (Journal of Cancer Research & Clinical Oncology, 142.8: 1795-1805.) Kotteas further teaches that existing CAR-T therapies have not been successful in treating pancreatic cancer, possibly due to a lack of suitable targets for the CAR (page 1799, third paragraph). Likewise, the varied tumor microenvironment in different types of cancer as well as the varied mechanisms of immune evasion of tumor cells makes immunological treatments unpredictable (see, e.g., Li-Lian et al., Cancers 12.7: 1872, entire document). 
Given that the claims are directed to a treatment for any cancer, undue experimentation beyond what is normally necessary would be required to extrapolate the method taught by the specification in order to treat any type of cancer, especially since the specification does not teach how such an extrapolation would be made. Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. MPEP 2164.02. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of 
This rejection is therefore maintained. 
Applicant is invited to amend the claims to recite the use of a CAR-T cell which targets CD19 for the treatment of acute lymphoblastic leukemia in order to obviate the above rejection.
The addition of the Kotteas and Li-Lian references is in response to Applicant’s argument.

Claim 23 was previously rejected under 35 U.S.C. 112(b) as being indefinite for reciting the phrase “e.g.”. Applicant’s amendment to claim 23 has addressed this issue, and this rejection is therefore withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 17-18, 20-23, 25-26, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Klaver et al. ("Adoptive T-cell therapy: a need for standard immune monitoring", Immunotherapy, 2015;7(5):513-33, cited in previous office action).
Applicant’s arguments have been considered but have not been found persuasive.
Applicant argues that Klaver does not teach a “signature” of the therapeutic composition.  In response, it is noted that Klaver teaches administration of a T cell bearing a chimeric antigen receptor which targets CD19 for the treatment of B cell malignancies, including lymphoblastic leukemia.  The so called “signature”, a cytokine expression profile of the CAR-T cells obtained via flow cytometry, is a mere characterization of the CAR-T cells.  Given that the CAR-T cells of Klaver target the same antigen, CD19, and are useful for treating lymphoblastic leukemia, it would exhibit one of the recited cytokine expression profiles or signatures.  Since the office does not have a laboratory to test these CAR-T cells, it is Applicant’s burden to show that the prior art 
Furthermore, Klaver teaches the administration of a T cell bearing a chimeric antigen receptor for which targets CD19 for the treatment of B cell malignancies, including lymphoblastic leukemia (page 516, left column, second paragraph). Klaver also teaches the use of assays for CAR cell functionality, which include testing for cytolytic potential, cytokine release and proliferation upon antigen-specific encounter (page 518, right column, third paragraph). The cytokines which may be tested include IL-2, TNF-alpha, IFN-gamma, IL-17a, CD107a, and IL-8, (page 527, right column, first paragraph and Tables 2 and 3). 
While Klaver does not explicitly teach the instantly claimed invention, a person of ordinary skill in the art would find it obvious to make the claimed invention before the effective filing date, as all of the claim elements are taught by Klaver, and said elements would performed their normal functions when used in combination with one another with a reasonable prediction of success. As evidenced above, IL-2, TNF-alpha, IFN-gamma, IL-17a, CD107a, and IL-8 were known biomarkers of efficacy in CAR-T cell immunotherapy. The teachings of Klaver would inform the skilled artisan that a population of CAR-T cells which expressed the above cytokines were useful for the treatment of B cell malignancies. 
In regards to Applicant's arguments that Klaver taught it is hard to predict the efficacy and safety of T cell treatment, it is noted that obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). Motivation to undertake further study does not imply lack of predictability or awareness of the likely result; rather, studies are frequently conducted to confirm what is suspected to be true. As 
This rejection is therefore maintained as it applies to amended and newly added claims. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klaver as applied to claim 1 above, and further in view of Tahtinen et al. ("Favorable Alteration of Tumor Microenvironment by Immunomodulatory Cytokines for Efficient T-Cell Therapy in Solid Tumors", PLoS One. 2015; 10(6), cited in previous office action). 
As stated in the previous office action, Tahtinen teaches a T-cell activation assay, which includes the steps treating with the intracellular protein transport inhibitor brefeldin A and a cell stimulation cocktail containing PMA and ionomycin to activate the cells, prior to the use of flow cytometry, (page 4, third paragraph).
For reasons described above, Applicant’s arguments have been considered but have not been found persuasive.
This rejection is therefore maintained. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klaver as applied to claim 1 above, and further in view of Mohler et al. (US 20170204372 Al, cited in previous office action).

For reasons described above, Applicant’s arguments have been considered but have not been found persuasive.
This rejection is therefore maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170209492 A1 and US 20200157633 A1.

No claim is allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER JOHANSEN/Examiner, Art Unit 1644                  
                                                                            
/SHARON X WEN/Primary Examiner, Art Unit 1644